IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN J. LYNCH,                            : No. 511 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
ANDREW L. GITTELMACHER,                   :
STEWART SMITH AND PETER SMITH,            :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.